Citation Nr: 1747991	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-44 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and/with hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1996 to August 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In July 2012, a travel board hearing addressing all of the current issues was held before one of the undersigned Veterans Law Judges (P. DiLorenzo.).  In December 2012, the case was remanded for additional development.  In August 2013, the case was remanded for the Veteran to be scheduled for another Travel Board hearing.  In July 2014, a hearing addressing all of the current issues was held before another of the undersigned Veterans Law Judges (M.C. Graham).  Because all Judges who held a hearing on an issue must participate in a decision on that issue, this case was assigned to a panel of three Veterans Law Judges.  However, at the July 2014 hearing, the Veteran waived his right to have a hearing before a third judge.  In November 2014 and June 2016, the Board remanded the claims for additional development. 



FINDINGS OF FACT

1.  No current cervical spine disorders were manifest in service or, for arthritis, to a degree of 10 percent within 1 year of separation, and no current cervical spine disorders are related to any incident of service.  

2.  No current left shoulder disorders were manifest in service or, for arthritis, to a degree of 10 percent within 1 year of separation, and no current left shoulder disorders are related to any incident of service.  

3.  The Veteran's current right wrist disability, arthritis, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

4.  The Veteran's current right and left knee disability, arthritis, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

5.  The Veteran's GERD and/with hiatal hernia was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for right wrist disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for GERD and/with hiatal hernia are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Cervical spine, left shoulder, right wrist, and bilateral knees

Service treatment records show that in May 2000, the Veteran was seen after a motor vehicle accident front end crash.  After sleeping, he awoke with knee and neck pain and stiffness in his shoulders.  In May 2000, the Veteran had been in a motor vehicle accident and was having some knee pain and discomfort in his neck and shoulders.  His neck had no obvious deformity and his knees had no effusion or instability and he had an even gait.  X-rays of the Veteran's left knee in February 2001, after symptoms and crepitus on evaluation, were normal.  Service treatment records show that as of February 2001, the only chronic illness listed on the Veteran's adult preventative and chronic care flowsheet was chronic ankle pain.  A July 2002 predeployment health assessment indicates that the Veteran reported that he was in good health and that he did not have any medical problems, and that he currently had no questions or concerns about his health.  No information was provided concerning the Veteran's cervical spine, left shoulder, right wrist, or bilateral knees on predeployment history in March 2003.  The adult preventive and chronic care flowsheet was silent for disabilities of such joints.  On service questioning for dental treatment in August 2003, the Veteran reported aching in his hands and joints on occasion.  

A chiropractor's records are the first indications of any relevant problems post-service.  They show treatment from December 2003 to September 2004, but not for the disabilities at issue, except for left shoulder treatment in September 2004.  In June 2005, they show cervical spine treatment.  In July 2005, they show left shoulder treatment.  In July 2006, they show cervical spine treatment.  They indicate a swollen disc due to injury in October 2006.  They also show right shoulder treatment in October 2006.  

At the time of a VA examination in October 2009, the Veteran reported left shoulder pain, 1-2 times a month.  He reported constant pain in both knees since his 2000 motor vehicle accident, progressively worse since then.  He dated neck pain to 2000, and stated that it had become progressively worse and that he had been unable to afford a chiropractor in the last 2 years.  X-rays of his cervical spine at the time of the examination were negative.  X-rays of the left knee from October 2009 showed a 3 mm spur in the inferior pole of the patella and possible minimal narrowing of the medial knee joint compartment.  Degenerative joint disease of both knees with limitation of motion was diagnosed.  Chronic mild neck strain was also diagnosed.  The examiner opined that cervical spine, left shoulder, and bilateral knee problems were not caused by service or the motor vehicle accident in 2000.  The examiner indicated that there was no evidence of a relationship.  The examiner stated that the Veteran never sought help with the exception of 1-2 chiropractic visits a year since the incident and no visits in the last 2 years.  It was therefore unlikely that the accident 9 years ago, without fractures, caused the current discomforts.   

The Board remanded in December 2012, noting, concerning the October 2009 VA examination report, that symptoms, not treatment, are the essence of any evidence of continuity.  Also, there was a notation of left knee symptoms and crepitus in February 2001, but this was not addressed in the October 2009 VA examiner's rationale.  Regarding the Veteran's wrists, he had testified that he had carpal tunnel syndrome and that it was due to service activities.  A VA examination was ordered.  

On VA examination in March 2013, the examiner indicated that cervical spine degenerative disc disease was diagnosed in January 2013.  X-rays from January 2013 showed minimal changes of degenerative disc disease of the lower cervical spine.  The examiner indicated that left acromioclavicular joint spurring was diagnosed in January 2013, left rotator cuff tendinopathy was diagnosed in February 2013, and left acromioclavicular joint separation was diagnosed in 2013.  X-rays of the Veteran's left shoulder from January 2013 showed mild to moderate acromioclavicular joint spurring and a widening of the acromioclavicular joint, possibly secondary to prior trauma.  The examiner diagnosed degenerative joint disease of the knees.  The Veteran reported that he twisted his left knee playing basketball in 2000-2001, and that it had been garbage since then.  His stated that his right knee started hurting because he was compensating for his left knee for a while.  The March 2013 VA examination showed normal right upper extremity nerves, including by electromyography.   X rays at the time of the March 2013 VA examination showed right wrist early arthritic changes, and a normal left wrist.  Regarding carpal tunnel syndrome, the examiner opined that there was no pathology to render a diagnosis, and that service treatment records are silent for complaints of a right wrist condition while the Veteran was on active duty.  

The examiner opined that it was less likely than not that the Veteran's current cervical spine disorder is related to service, to include the motor vehicle accident in May 2000.  The examiner noted that service treatment records support complaints of neck pain in 2000.  But in his remaining 3 years of service, there is no record of the Veteran's complaining, being seen by medical, or being worked up for a neck condition.  It was not until January 2013 that he was diagnosed with degenerative joint disease of his neck.  He had supplied some documentations from a chiropractor, which he visited from 2003 to 2006, but there was no definitive diagnosis or treatment plan found in the documentations to support a neck condition.  

The examiner opined that it was less likely than not that the Veteran's bilateral knee disorders were related to service, to include his motor vehicle accident in May 2000.  The examiner noted that the Veteran was seen with complaints of bilateral knee pain after a motor vehicle accident in May 2000, but an X-ray report from 2003 showed negative left knee X-rays.  Service treatment records were silent for future complaints or workups.  There is no workup or mention of any right knee condition and the right knee examination was within normal limits.  His right knee did not get worked up until 6 years later.  

The examiner opined that it was less likely than not that the Veteran's left shoulder disorder is related to service, to include his motor vehicle accident in May 2000.  Beside the one incident in 2000, the Veteran never complained about a left shoulder condition in the remaining 3 years of service.

The Board remanded in November 2014.  At the time, it noted that the examiner in October 2009 opined that the Veteran's left shoulder disorder was not related to service, but that the examiner did not consider the Veteran's allegations of continuity of symptomatology since service.  The examiner in March 2013 diagnosed acromioclavicular joint spurring, and found that it was less likely than not related to service, but this opinion did not acknowledge the diagnosis of chronic left shoulder strain rendered in October 2009, or consider the Veteran's reports of continuity of symptomatology since service.  An addendum was ordered.  Regarding the knees, the treatment in May 2000 and the February 2001 X-rays of the Veteran's left knee were noted, as was the negative nexus opinion from October 2009.  However, that examiner did not consider the Veteran's allegations of continuity of symptomatology since service, and so an addendum was ordered.  Concerning the Veteran's cervical spine disability claim, the Board noted that he had been treated for neck pain in May 2000 and diagnosed with chronic mild neck strain at the time of the October 2009 VA examination.  The examiner opined that it was not related to service, but did not consider the Veteran's reports of continuity of symptomatology since service.  At the time of the March 2013 examination, the Veteran was diagnosed with cervical spine degenerative disc disease, and indicated that it was unrelated to service, but the examiner did not acknowledge the diagnosis of chronic neck strain rendered at the time of the VA examination in October 2009, nor did it consider the Veteran's assertions of continuity of symptomatology since service.  It ordered an addendum to rectify this.  Concerning the right wrist, there was evidence of early arthritic findings, but the examiner did not render any opinion regarding its etiology, and the Veteran had reported continuation of symptomatology.  A remand was ordered for an examination with an opinion for this disability.  

On VA examination in April 2015, the Veteran stated that the onset of left shoulder symptoms was in 1998, and that the condition progressively got worse.  It was noted that the Veteran reported that he separated his left shoulder (possibly during service) when he fell down on it and it popped out of place and he popped it back in and kept on going.  The examiner stated that left shoulder strain was diagnosed.  The examiner found no pathology to render a diagnosis of right wrist, cervical spine, or bilateral knee disability.  The examiner indicated that X-rays showing minimal osteoarthritis changes of the femorotibial and patellofemoral joint spaces were not clinically significant, and that no diagnosis was indicated.  It was noted that the Veteran was treated for right wrist pain in October 2010, when he complained of right wrist pain for the past 3 weeks and the assessment was right wrist arthralgia. 

The Board remanded the claims to the RO again in June 2016 for additional examinations, stating that the VA examiner in 2015 determined that the Veteran did not suffer from a disability of the right wrist, cervical spine, or either knee, but noted that there was evidence of early arthritis of record for each of these joints.  Additionally, that examiner had not considered the Veteran's lay statements as to continuity of symptoms since service.  

On all VA examinations in August 2016, the examiner reviewed the Veteran's claims folder and examined the Veteran.  

On August 2016 VA examination for the Veteran's cervical spine, the examiner opined that the Veteran has mild degenerative arthritis of his cervical spine, but that it was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

The examiner noted that Veteran reported he was involved in combat training while in service.  He reported repelling and denied airborne status.  He worked on computers, ran cables.  He worked on radio.  He had to carry radios and batteries on his back as well as tripods, ammo, and weapons.  He reported doing long road marches at least weekly.  He was sent to Columbia.  He set up the FOB in Columbia.  He had to set up a stand-alone network.  He would have to take the equipment out of the cages, and set it up, just to break it down again as part of the training.  The Veteran stated that he first started having problems with his neck around 2000, which he states when he got to Fort Bragg and started ruck sacking and carrying heavy radio equipment.  He reported being in a motor vehicle accident while in service and had neck and shoulder pain after the incident.  The examiner noted that a service treatment record from May 2000 showed treatment at a clinic, following a motor vehicle accident, for neck and shoulder complaints.  The examination report notes that X-rays of the Veteran's cervical spine in October 2014 showed endplate spurring at C4-C7.  The examiner concluded that it was less likely than not that the Veteran's cervical spine disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was insufficient medical evidence to substantiate the Veteran's contention for service connection for a neck condition.  Service treatment records concurred with an acute incident of neck pain after an motor vehicle accident in 2000.  There are not medical records available for establishment of chronicity during service, in close proximity to discharge, for the neck condition, until 2013.  A predeployment examination from March 2003 is silent for any orthopedic problems.  There is a lack of evidence and inability to establish chronicity based on the available medical records.  

On VA examination in August 2016 for left shoulder disability, the examiner indicated that the Veteran has left shoulder impingement syndrome (June 2016 diagnosis), left and right shoulder rotator cuff tendinitis (February 2013 diagnosis), left shoulder rotator cuff tear (June 2013 diagnosis), and left shoulder labral tear.  The Veteran could not recall any specific injury to his shoulder in service, as it had been too long.  He did report that doing push-ups caused a lot of pain to his shoulders.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that a thorough and complete review of the available medical evidence, service treatment records and the veteran's verbal testimony was conducted.  After review, it was concluded that there was insufficient medical evidence to substantiate the veteran's contention for service connection regarding a left shoulder condition.  Service treatment records reviewed do not reveal any treatment sought for a chronic left shoulder condition.  Service treatment records concur with an acute incident of shoulder pain after motor vehicle accident in 2000.  However, there are no medical records available for establishment of chronicity during service or in close proximity to discharge.  January 2013 medical records note that the Veteran's complaints of left shoulder problems.  This is greater 10 years after separation from service.

On VA examination in August 2016, the Veteran had right wrist complaints and reported that he used to see a chiropractor for them but could no longer afford it.  He reported osteoarthritis in both wrists.  He reported that he used to be in push-up contests while in service, and did a lot of upper body workouts.  He reported doing a lot of typing also in service.  The examiner indicated that the Veteran has right wrist osteoarthritis and that it was diagnosed in 2013.  

A thorough and complete review of the available medical evidence, service treatment records, the Veteran's verbal testimony, and, a physical examination was conducted.  The examiner opined that the Veteran's right wrist condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that after review of the available medical evidence, it was concluded that there exists no evidence to substantiate the claim of right wrist condition.  The Veteran did not seek care for a chronic wrist condition in service. 

The examiner stated that there is no documentation of diagnosis, much less chronicity concerning any of the claimed conditions in service or in close proximity to separation from service. 

On VA examination for the Veteran's knees in August 2016, the Veteran reported that he had constant knee pain since service.  He reported being in a motor vehicle accident in 2000 where he injured his knees.  He recalled injuring his knees while in service during PT and rucksack marches.  His basic ruck was 55 lbs.  His ruck was always 100 to 120 lbs.  He would do terrain run and twist his knees and ankles.  Terrain runs were up to more than 10 miles.  He had to do low crawl and jumping over branches.  He reported knee pain when walking for a prolonged period and is limited to 1/4 mile.  He no longer goes to the mall due to the walking.  Prolonged sitting causes discomfort and he has to stretch out.  It was reported that a February 2001 service treatment record showed a left knee X-ray for chronic knee pain, and that in March 2002, the Veteran was seen for twice for shin splints.  On the second visit, X-rays were taken and the assessment was Mild tibial stress reaction.  X-rays from March 2013 showed degenerative changes in each knee.  The examiner opined that the bilateral knee condition claimed was less likely than not (less 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that a thorough and complete review of the available medical evidence, service treatment records and the veteran's verbal testimony was conducted.  After review, it is concluded that there is insufficient medical evidence to substantiate the veteran's contention for service connection regarding a bilateral knee condition.  Service treatment record records reviewed revealed that the veteran sought treatment for his knee condition while in service in 2000 and Feb 2001.  There are no medical records available for establishment of chronicity of a knee condition during service or in close proximity to discharge.  The examiner noted that service treatment records are silent as to any future complaints or workups in the Veteran's following two years of active military service.  The Veteran did not get worked up for any knee condition or complaints until several years later.  A report of a predeployment examination dated in March 2003 is silent for any orthopedic problems.  There is a lack of evidence and inability to establish chronicity based on the available medical records.  

Based on the evidence, the Board finds that service connection is not warranted for any current cervical spine disease, including any current chronic mild neck strain, arthritis, or disc disease.  The preponderance of the evidence indicates that none of them were manifest in service, or for arthritis, to a degree of 10 percent within 1 year of separation, and that they are unrelated to service.  None of them were diagnosed in service or until years post-service.  The information contained in the service treatment records following those from May 2000, e.g., starting in February 2001, outweighs the Veteran's more recent assertions, in a compensation setting, of continuity of symptomatology since service, as concerns the matter of chronicity since service.  Additionally, all of the medical opinions, including the most recent one in August 2016, which considered the Veteran's reports of continuity since service, have weighed against chronicity since service, for reasons they explained.  Furthermore, there is no competent evidence that any current neck disorder is related to service.  To the contrary, any and all current neck disorders appear to have developed years post-service.  All medical opinions concerning relationship to service are in the negative based on a review of evidence contained in the claims folder and with reasons provided.  

Based on the evidence, the Board finds that service connection is not warranted for any current left shoulder disorder, including any current left shoulder strain, arthritis, tendinopathy, and rotator cuff and labral tear.  The preponderance of the evidence indicates that none of them were manifest in service, or for arthritis, to a degree of 10 percent within 1 year of separation, and that they are unrelated to service.  None of them were diagnosed in service or until years post-service.  The information contained in the service treatment records following those from May 2000, e.g., starting in February 2001, outweighs the Veteran's more recent assertions, in a compensation setting, of continuity of symptomatology since service, as concerns the matter of chronicity since service.  Additionally, all of the medical opinions, including the most recent one in August 2016, which considered the Veteran's reports of continuity since service, have weighed against chronicity since service, for reasons they explained.  Furthermore, there is no competent evidence that any current left shoulder disorder is related to service.  To the contrary, any and all current left shoulder disorders appear to have developed years post-service.  All medical opinions concerning relationship to service are in the negative based on a review of evidence contained in the claims folder and with reasons provided.  

Based on the evidence, the Board finds that service connection is not warranted for any current right wrist disability, including the right wrist osteoarthritis, the only right wrist disability currently shown.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  It was not complained of or diagnosed in service or until years post-service.  The information contained in the service treatment records outweighs the Veteran's more recent assertions, in a compensation setting, of continuity of symptomatology since service, as concerns the matter of chronicity since service.  Additionally, the VA examiner in August 2016 considered the evidence and indicated that no evidence exists to substantiate the claim.  Furthermore, there is no competent evidence that any current right wrist disorder is related to service.  To the contrary, the current right wrist disorder appears to have developed years post-service.  The medical opinion evidence concerning relationship to service is in the negative based on a review of evidence contained in the claims folder and with the examiner indicating that no evidence exists to substantiate the claim.  

Based on the evidence, the Board finds that service connection is not warranted for the current right and left knee disability, which the evidence shows is arthritis.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  It was not diagnosed in service or until years post-service, and left knee X-rays did not show it in service.  The information contained in the service treatment records following those from May 2000, e.g., starting in February 2001, outweighs the Veteran's more recent assertions, in a compensation setting, of continuity of symptomatology since service, as concerns the matter of chronicity since service.  Additionally, all of the medical opinions, including the most recent one in August 2016, which considered the Veteran's reports of continuity since service, have weighed against chronicity since service, for reasons they explained.  Furthermore, there is no competent evidence that the Veteran's current right and left knee arthritis is related to service.  To the contrary, his current right and left knee arthritis appears to have developed years post-service.  All medical opinions concerning relationship to service are in the negative based on a review of evidence contained in the claims folder and with reasons provided.  

The Board notes that the Veteran reported aching in his hands and joints on occasion in August 2003.  However, the joints which are now in question were not identified and no diagnosis was reported for them.  The Board further notes that there is no medical opinion of record on the matter of secondary service connection for knee disability as secondary to the service-connected low back disability, and that one was ordered by the Board in November 2014.  However, the Board has carefully reviewed the nature of the Veteran's statements from July 2013, and from them, it is apparent that the Veteran was not arguing that his back disability has caused disability which has an origin in or emanates from his knees, but that his back disability has symptoms that cause pain down to the knees, and that his back pain is so painful that it brings him to his knees.  Accordingly, the Board finds that a medical opinion and adjudication on the matter of secondary service connection for knee disability is not necessary.  

GERD

Service treatment records show an episode of viral gastroenteritis (VGE) in April 2002.  They do not report GERD or hiatal hernia.  On service health questionnaires in June 2002 and August 2003, the Veteran did not endorse a question to indicate that ulcers/stomach problems applied to him.  A July 2002 predeployment health assessment indicates that the Veteran reported that he was in good health and that he did not have any medical or dental problems, and that he currently had no questions or concerns about his health.  

On VA evaluation in April 2010, for initial VA enrollment, he reported GERD and heartburn, and GERD was assessed.  His body weight was 251 pounds.  The health risks of obesity were discussed with him.  

On VA examination in March 2013, the examiner indicated that the Veteran was diagnosed with GERD in 2010.  The Veteran stated that he started having heartburn 10 years prior to the examination, and started taking Tums.  It was not until the dentist told him that he probably had acid, because it was wearing away at his teeth, in 2004-2005.  

The Board remanded in November 2014.  It noted in-service symptoms of nausea, vomiting, diarrhea, decreased appetite, and abdominal cramping, which was assessed as viral gastroenteritis in April 2002.  Post-service, GERD was shown in April 2010.  The examiner in April 2013 found that it was less likely than not related to service, but did not consider the Veteran's allegations of continuity of symptomatology since service.  The Board ordered an addendum medical opinion to rectify the situation.  

On VA examination in August 2016, the Veteran reported acid reflux for years, and recalled that a dentist told him that he had reflux and acid eroding his teeth while in service.  He was a poor historian.  GERD was diagnosed.  

On VA examination in March 2017, the examiner reviewed the Veteran's claims folder and examined him.  The examiner opined that the Veteran has GERD and small hiatal hernia, but that it was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness to include the Veteran's documented in-service vomiting, diarrhea, decreased appetite, and abdominal cramping (all assessed as VGE) in April 2002.

The examiner's rationale was that a thorough and complete review of the available medical evidence, service treatment records, the Veteran's verbal testimony, and physical examination was conducted.  After the review, the examiner concluded that insufficient evidence exists to substantiate the claim of GERD.  The examiner noted that the Veteran is presently under the treatment for GERD by the VA with relief of the GERD symptoms.  In service in April 2002, he was seen instead for an acute episode of VGE.  The examiner indicated that this acute episode most likely resolved since there is no evidence of an ongoing complaint or of diagnosis of or treatment for a chronic gastrointestinal condition for years post-service.  The Veteran did not seek treatment or care for GERD while in service or in close proximity to discharge from service.  VGE, also called stomach flu, gastric flu, and stomach virus, is an infection caused by a variety of viruses that results in vomiting and diarrhea.  VGE is an acute episode of illness.  There is a lack of evidence and inability to establish chronicity based on the available medical records.  The small hiatal hernia is not a service connected condition.  The Veteran was diagnosed with a small hiatal hernia at the time of an upper gastrointestinal series in March 2017.  Factors that increase the risk of hiatal hernia are obesity, aging and smoking.  This condition mostly occurs in people who are over 50 years old and affects up to 60 percent of people by the time they are 60 years old, according to the Esophageal Cancer Awareness Association.

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's GERD with hiatal hernia.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  It was not shown in service or until years post-service, and he essentially denied having stomach trouble on service questionnaires in June 2002 and August 2003, probatively negating any assertion of symptomatology in service and his later report that a dentist told him he had acid reflux in service and any report by him to the effect that there has been continuity since service.  Also, the VA examiner in 2017 reviewed the file for evidence of GERD and could not find that it was manifest in service.  Instead, the examiner in 2017 indicated that the Veteran most likely had an acute and self-limited episode of VGE in service, which resolved without residuals.  The Veteran reported at the time of the VA examination in August 2016 that a dentist told him that he had reflux and acid eroding his teeth while in service.  However, there is no evidence of acid reflux in service, to include no evidence in his service treatment records that tooth erosion from acid reflux was noted.  GERD was first noted in 2010, when the Veteran was an aging smoker who was obese, and the Veteran was noted to be a poor historian at the time of the VA examination in August 2016.  

The Board has considered all of the Veteran's testimony, including from during his hearings.  However, the Veteran is noted to be a poor historian who has given information more recently which materially conflicts with that from his service treatment records.  Accordingly, the Board finds that he lacks credibility.  Also, while the Veteran and/or his representative may feel that the disorders at issue were incurred in or are related to service, their opinions, as laypersons, as to these complex medical matters, are not competent.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for GERD with/and hiatal hernia is denied.



			
                 M. C. GRAHAM                                       P. M. DILORENZO
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


